PER CURIAM.
Appellant, the former husband, seeks review of a final order entered on the former wife’s supplemental petition to modify the final judgment dissolving the parties’ marriage. That order awarded the former wife $76,972.27 in lump sum alimony. Because we agree with the former husband’s arguments that the trial court failed to consider the factors listed in section 61.08(2), Florida Statutes (2006), and failed to make findings of fact as required by section 61.08(1), we reverse the award of lump sum alimony.
REVERSED.
KAHN, WEBSTER, and ROBERTS, JJ., concur.